Citation Nr: 0715610	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of service connection for arteriosclerotic 
obliterans of both lower extremities.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to February 1954.  The issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for arteriosclerotic obliterans of both 
lower extremities is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Winston-Salem Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to service connection for PTSD is 
before the Board of Veterans' Appeals (Board) on remand from 
the United States Court of Appeals for Veterans Claims 
(Court).  This issue was originally before the Board on 
appeal from a July 2001 rating decision of the Winston-Salem 
RO.  In October 2002, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is of record.  
In a decision issued in February 2003, the Board denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed that decision to the Court.  In November 2003, the 
Court issued an order that vacated the February 2003 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the November 
2003 Joint Motion by the parties.  In June 2004, the Board 
remanded the matter to provide the veteran with notice as 
instructed by the Court and the Joint Motion. 

In May 2007, the Board granted the veteran's attorney's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

The matter of whether new and material evidence has been 
received to reopen a claim of service connection for 
arteriosclerotic obliterans is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington D.C.  VA 
will notify the veteran if any action on his part is 
required.  
FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran is not shown to have been exposed to a 
verified non-combat stressor event in service; when PTSD has 
been diagnosed, it was diagnosed based on unverified non-
combat stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, July 
2004, May 2005, and December 2005 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  Additionally, the July 2004 letter 
specifically informed him of what type of evidence he needed 
to submit to help VA verify his stressors and provided him 
with a PTSD questionnaire.  The veteran has demonstrated 
actual knowledge of the content of these notice letters since 
he has responded to them by submitting relevant evidence.  He 
also indicated in December 2005 that he did not have any more 
evidence to submit to support his claim.  His claim was 
readjudicated by December 2004 and February 2007 supplemental 
statements of the case (SSOC) after he provided the RO with 
responses to the above noted VCAA letters.  Hence, he has had 
ample opportunity to respond/ supplement the record and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria; while he was not given this notice prior to the 
rating decisions on appeal, he was not prejudiced by this 
defect in timing because rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA psychiatric examinations in December 
1999 and April 2001.  The veteran has not identified any 
pertinent evidence that remains outstanding; as noted above, 
in a December 2005 statement, he indicated he did not have 
any more evidence to submit to support his claim.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

Service personnel records reflect that the veteran served in 
Korea from September 1952 to October 1953 (including 
transit).  His military occupational specialties in Korea 
were survey, carpenter, cook, and messman.  The code of 
"0811" is listed for his survey specialty, which means he 
was a Field Artillery Cannoneer from September 3, 1952 to 
September 22, 1952.  He was a carpenter from September 23, to 
November 14, 1952, a messman from November 15, 1952 to 
January 11, 1953, and a cook from January 12, 1953 to August 
2, 1953.  Personnel records note that he "[e]ngaged in 
combat operations against enemy forces" in Korea from 
September 1952 to August 1953.  


The veteran's service medical records are negative for 
complaints or treatment of a psychiatric nature.  They do not 
reflect combat participation or that he was subjected to a 
stressor event. 

Postservice medical evidence includes an October 1999 report 
of psychiatric examination by Dr. A. M. G. who noted that the 
veteran was a very good historian, and was a Korean War 
veteran who "worked in heavy artillery and eventually ended 
up as a cook."  The veteran complained of hearing voices, 
feeling depressed, and daydreaming.  He reported that he used 
to have auditory hallucinations, which were more prevalent 
when he drank alcohol, but were still present even after he 
stopped drinking alcohol, approximately 13 years prior to the 
examination.  Dr. A. M. G. stated that the veteran probably 
had low grade PTSD, which had been followed in the past and 
diagnosed as a depressive disorder, not otherwise specified.  
On examination, the veteran described "hearing bangs and 
clashes and shells and mortar fire, seeing flashes 
occasionally," but he appeared unable to recall important 
aspects of the alleged trauma.  He stated that he thinks 
about Korea friends who were killed there often.  Dr. 
A. M. G. reported that the veteran was in Korea "apparently 
during the whole of the Korean crisis, so he witnessed or was 
confronted with events that actually involved death and 
serious injury, [and] threatened his physical integrity . . . 
."  The veteran complained of recurrent intrusive 
recollections of events in Korea.  He stated that he 
experienced insomnia, irritability, and easy startle 
responses.  He exhibited no delusion, illusions, or suicidal 
ideations.  The diagnosis was chronic PTSD.  Dr. A. M. G. 
stated:

[The veteran]  . . . certainly meets the 
DSM-IV criteria for a PTSD, it's chronic, 
it's probably mild but does affect him.  
He has been diagnosed in the past as 
depressive disorder, [not otherwise 
specified], had an alcohol related 
problem, was seen in our clinic in 1980, 
though has been alcohol free for 13 
years.  

On VA examination in December 1999, the examiner noted that 
the claims folder was reviewed prior to the completion of the 
examination.  The veteran stated he had troubles with his 
nerves for approximately the last 10 years, but later 
reported that he had problems with his nerves since his 
service.  He worried a lot about his health and paying bills.  
He related that he was scared all the time while in Korea; he 
could not recall whether he was especially in danger or had 
any very traumatic experience.  He stated that on one 
occasion while he served as a cook, someone killed a Turkish 
guard and put a gun under the veteran's bed.  When he looked 
for the gun he also found a snake under his bed, and he was 
"really afraid of snakes."  He reported that his sleep was 
often interrupted, or he could not sleep at all.  He had 
occasional bad dreams which he could not remember.  He used 
to drink alcohol rather heavily, but now drank only 
occasionally.  He complained of feeling generally anxious, 
and sometimes was bothered by loud noises; other times he was 
not.  He liked to watch war movies.  He had a few friends, 
but generally enjoyed being by himself.  On examination, the 
veteran was cooperative and relaxed.  There were no loose 
associations or flight of ideas, and no bizarre motor 
movements or tics.  His mood was calm and his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  His insight and judgment 
were adequate, as was his intellectual capacity.  He took 
venlafaxine to help keep him calm.  The diagnosis was anxiety 
disorder, not otherwise specified.  

The veteran's claims folder was also reviewed on VA 
examination in March 2001.  He reported having 
"difficulties" for approximately 20 years, and they were 
getting worse.  He worried a lot and got "a little shaky."  
He felt anxious whenever anything was on his mind.  He 
complained of irritability, startling easily, and nightmares 
approximately once monthly.  He reported thinking about Korea 
a fair amount of time.  He liked watching war movies and did 
not avoid talking about his experiences.  He was asked to 
describe traumatic events in service.  He reported that his 
most traumatic event was when he was on guard duty during 
winter and almost freezing to death.  He said it was "cold 
as hell," and a sergeant came and got him and he warmed up.  
He did not require any further treatment.  He also reported 
that he was "scared to death" all the time.  The veteran 
reported that he had been unemployed since the late-1960s 
because of health problems.  He lived with a sister and spent 
most of his time "laying around."  He complained of 
occasional nightmares and some recurrent thoughts of Korea, 
but without flashbacks.  The deferred diagnosis was major 
depression, with anxiety disorder, not otherwise specified.  
The examiner referred the veteran for additional 
psychological testing to help rule in or rule out PTSD.  

VA psychological testing in April 2001 included review of the 
claims folder, the veteran's self-reported psychosocial 
history, clinical interview, as well as the Mississippi Scale 
for PTSD, a combat exposure scale, and the Minnesota 
Multiphasic Personality Inventory - II (MMPI-II).  The 
veteran reported a history of a cerebrovascular accident and 
multiple myocardial infarctions with numerous operations.  He 
again stated that his worst experience in Korea was being on 
guard duty for an extended period of time and "almost 
freezing to death."  He recalled cooking for officers and 
regular personnel, as well as crewing a 105 howitzer close to 
the front line.  When asked if he experienced a specific 
traumatic event, the veteran said "Not that I could recall . 
. . if so, I cannot remember."  He denied being hurt or 
wounded in service.  He denied witnessing anyone dying in 
Korea.  He thought about events related to his Korean 
service, although he could not elaborate on any events.  He 
dreamt about Korea, but could not recall the content of the 
dreams.  He did not characterize the dreams as nightmares.  
He denied suffering from any psychological problems at the 
time he stopped working in the 1960s, although he did report 
an increase in alcohol use and an increase in other medical 
problems at the time.  He complained of current impairment in 
social and occupational functioning, which he attributed to 
depression and anxiety secondary to medical and financial 
problems.  He complained chiefly of sleep disturbance 
(awakening 3 to 5 times nightly), occasional nightmares (as 
noted, he could not recall content and did not endorse the 
nightmares as combat-related), memory problems, low energy, 
poor appetite, poor concentration, and anhedonia.  

At the October 2002 hearing, the veteran testified that he 
did not have any type of nervous problem prior to service and 
was not treated for a nervous disorder during service.  When 
asked what his in-service stressor was, the veteran replied 
"I was scared to death."  He testified that he was involved 
in combat with the 105th Artillery.  He stated that he was in 
firefights with the enemy several times.  He recalled that 
there was at least one incident when he particularly felt 
that his life was threatened, but when asked to describe the 
incident, the veteran replied "It's been so long sir, I just 
don't remember."  He stated that he did not seek medical 
treatment for a nervous problem within one year of his 
separation from service, and that he was initially treated in 
1963 for symptoms including sleeplessness and nightmares.  
The inability to sleep was his main problem; he also had 
occasional nightmares involving his Korean service.  He 
testified that aside from Dr. A. M. G. and the VA physicians 
he never underwent psychological testing or had a diagnosis 
of PTSD.  When asked why he thought he had PTSD, the veteran 
responded "I don't really know."  The appeal was held in 
abeyance to allow him time to submit additional evidence 
regarding alleged stressors.

The additional evidence submitted after the October 2002 
hearing included a page from an article in Leatherneck 
Magazine entitled "The Last Twelve Hours" (describing the 
last days of American troops in Korea during the Korean 
Conflict), and a page from another military chronicle 
describing military action during the Korean Conflict.  Also 
furnished were photos of the veteran and several of his 
comrades (apparently taken during training).  

In a November 2002 letter, Dr. A. M. G. provided additional 
information regarding the diagnosis he provided on 
examination of the veteran in October 1999.  Dr. A. M. G. 
wrote:
As a psychiatrist, everything that we do 
is clinical.  We will sometimes if there 
is diagnostic dilemma, ask for 
psychological testing.  For initial 
psychiatric diagnosis, I do not ask for 
psychological testing.  We are trained to 
follow the DSM-IV criteria and, 
therefore, [the veteran's] diagnosis [of 
PTSD] is as per DSM-IV criteria. 

In a July 2004 stressor statement, the veteran stated that he 
was confronted with many incidents involving actual death and 
injury as an artillery man.  He indicated that in the summer 
or fall of 1952, he witnessed someone killed in action who 
was a part of the 4th Battalion.  He did not provide a two-
month date range for this person's death and did not provide 
a name of the person.  He also stated that he witnessed 
casualties during the Third Korean Winter and in the summer 
or fall of 1953.  He reported that he was engaged with the 
enemy as an artillery man between September 1952 and August 
1953.

June 2004 through November 2005 treatment notes from Dr. H. 
E. B. state the veteran has PTSD with nightmares, sleep 
pattern disturbance, flashbacks, concentration impairment, 
depression, and isolation; he has had these symptoms since 
returning from Korea.  The veteran reported that when he 
returned from Korea where he served as a Marine gunner, he 
began having very vivid nightmares that would awaken him.  He 
also reported having intrusive flashbacks and often hearing 
battle noises.  Dr. H. E. B. stated that the veteran has 
"PTSD with symptomatology referable to his military service 
time where he was in combat in Korea and therefore the direct 
result of that life threatening experience."

In a June 2005 PTSD questionnaire, the veteran reported that 
he was in Korea and in constant enemy contact for an entire 
year and that he is still tortured by battle noises of guns 
firing and people yelling.  He indicated that he could not 
remember the unit he was assigned to and he did not list any 
specific stressors.  

"A Brief History of the 11th Marines" states that the 11th 
Marines moved from East to West Korea in March 1952 and that 
the artillery was repositioned across the allied front with 
as little interruption of support as possible:  

From March 1952 to 27 July 1953, almost nothing 
noteworthy happened to the 11th Marines.  It 
supported patrols, fired leaflets, and engaged in 
counterbattery fire.  During this period, the war 
became a fight for outposts on key terrain.  The 
most bitter fighting during the final year before 
the armistice occurred over control of these 
outposts.  One of the most famous, and certainly 
one of the most bitterly contested, was Outpost 
"Vegas."  The outpost changed hands many times 
during the final days of March 1953.  The 11th 
expended a lot of ammunition on "Vegas" in 
support of the infantry.  By 1 April, "Vegas" 
was secure.  The 11th fired many rounds in the 
final months of the war supporting Marines both 
defensively and offensively on many outposts like 
"Vegas."

A document entitled "Auditing Items" shows the veteran was 
a member of the 4th Battalion of the 11th Marines.

A September 2006 RO Administrative memorandum makes a formal 
finding that there is a lack of information needed to request 
verification of any stressors.  

In November 2006, the veteran's attorney submitted several 
pictures of the veteran to include pictures of him carrying a 
rifle and wearing battle gear.  

C. Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link, or 
causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Essentially, the veteran contends he is entitled to service 
connection for PTSD due to stressors including:  1) that he 
engaged in combat against the enemy; 2) that he was extremely 
frightened during his entire tour of duty in Korea; and 3) 
that he endured severe cold while on guard duty.  

The Board finds that there is no objective evidence that the 
veteran "engaged in combat with the enemy."  Service 
medical records show no references to combat, and service 
personnel records do not indicate that the veteran was 
engaged in combat with the enemy.  The ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154, requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

VAOPGCPREC 12-99 makes a distinction between "engaged in 
combat with the enemy" and "in a theater of combat 
operations" or "combat zone," including that the veteran 
have personally participated in the events.  Participation in 
a "campaign" or "operation" would not, in itself, 
establish that the veteran engaged in combat with the enemy.  
Id.  Here, there is simply no supportive evidence that the 
veteran engaged in combat with the enemy (as defined).  The 
majority of his military occupational specialties in Korea 
were of a non-combat nature (carpenter, messman, cook).  His 
service personnel records indicate that he served as a Field 
Artillery Cannoneer during September 1952, but this specialty 
does not necessarily mean that he engaged in combat with the 
enemy.  The "Brief History of the 11th Marines" indicates 
that there was artillery fire during the time the veteran was 
serving in the Field Artillery, but it also notes that 
"nothing noteworthy happened to the 11th Marines."  If this 
unit had engaged in combat with the enemy, such would have 
been considered a noteworthy event and reported in the Brief 
History.  The firing of artillery alone does not show that 
the veteran engaged in combat with the enemy.  The Board 
notes that the "Brief History" also shows the 11th Marines 
were involved in fighting over outposts in March 1953; 
however, during this time period the veteran was serving as a 
cook.  Also, while the description of the outpost fighting 
indicates that artillery was fired, it does not state that 
there was any direct enemy fire or attacks by the enemy.  
Hence, this evidence does not support that the veteran was 
engaged in combat with the enemy.  

The excerpts from Leatherneck Magazine, excerpts about 
military operations in Korea from another military chronicle, 
and photographs of the veteran and his comrades merely depict 
and describe events that took place, including in Korea.  
Other than in a formal photograph of the veteran, the 
evidence does not even mention the veteran by name.  The 
photos of him with a rifle support his occupational specialty 
in the Field Artillery, but do not provide evidence that he 
actually engaged in combat with the enemy.  Thus, the service 
personnel records and the materials submitted by the veteran 
do not support that he engaged in combat or that his unit in 
Korea, Headquarters Battery, 4th Battalion, 11th Marines was 
subjected to enemy fire, and thereby a stressor event in 
service.  Furthermore, in-service stressors reported by the 
veteran are vague and unverifiable.  The veteran has been 
advised of this, but states that his memory fails him.  The 
end result is that the evidence shows neither that the 
veteran engaged in combat nor that he was exposed to a 
stressor event in service.

Regarding the diagnoses of PTSD, those of record were not 
based on a verified stressor, but were premised on an 
inaccurate history provided by the veteran that his medical 
care professionals accepted as reliable.  For example, Dr. 
A. M. G. noted that the veteran "was in Korea apparently the 
whole of the Korean crisis" [The record shows that including 
transit he was in Korea no more that 13 months.]; and 
"witnessed or was confronted with events that actually 
involved death and serious injury" [There is no record of 
such events and the veteran has since indicated that he has 
no recollection of such events.].  Additionally, Dr. H. E. B. 
accepted that the veteran served as a Marine gunner for the 
whole time he was in Korea, when in reality, he only served 
in the Field Artillery for less than a month.  A physician's 
opinion based on an inaccurate factual premise has no 
probative value, see Reonal v. Brown, 5 Vet. App. 458 (1993), 
and the Board is not bound to accept the opinions of 
physicians whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
veteran.  See, e.g., Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In contrast, exhaustive VA evaluation, including 
psychiatric testing, in March and April 2001, ultimately 
resulted in a medical determination that the veteran did not 
have PTSD.  The rationale included that without the veteran's 
recollection of traumatic events, or re-experiencing of 
traumatic events, PTSD could not be diagnosed.  This 
conclusion is factually consistent with the record; and the 
Board finds it persuasive. 

In summary, the record does not show that the veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  The preponderance of the 
evidence is against a finding that the veteran has PTSD.  As 
these threshold requirements are not met, service connection 
for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



REMAND

A February 1967 letter to the North Carolina Veterans 
Commission states that the veteran had been receiving Social 
Security Administration (SSA) disability benefits because of 
ischemic manifestations of arteriosclerotic occlusive disease 
of the abdominal vessels and iliac vessels.  The letter 
indicates this diagnosis was related to the veteran's VA 
claim of service connection for arteriosclerotic obliterans 
of the lower extremities.  A November 2000 SSA inquiry report 
shows the veteran has been receiving SSA disability benefits 
since November 1965.  At the time of the August 1967 Board 
decision, VA did not have a duty to obtain SSA records.  
These records are now considered to be constructively of 
record and, as they may contain pertinent information 
relevant to his claim to reopen and were generated more 
contemporaneously to his service, they must be obtained, if 
available.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992).  

During the pendency of this appeal, on March 31, 2006, the 
Court, issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of the meaning of new 
and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While a January 2005 letter appears to 
contain notice that substantially complies with these 
requirements, since the case is being remanded anyway, the RO 
will have an opportunity to ensure that Kent related notice 
is technically correct.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
that complies with the requirements for 
claims to reopen outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should obtain from SSA copies 
of the decision awarding the veteran SSA 
disability benefits and copies of the 
record upon which the award was based.  If 
those records are unavailable because they 
have been lost or destroyed, it should be 
so noted in the claims file.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


